 AMBAC INTERNATIONAL505AMBAC International Limited and Local 112,International Federation of Professional andTechnical Engineers, AFL-CIO, CLC. Cases 1-CA-25801, 1-CA-25943, and 1-CA-26168August 20, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 18, 1989, Administrative LawJudge David L Evans issued the attached decisionThe Respondent filed exceptions and a supportmgbnef, and the General Counsel filed a brief in sup-port of the judge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge concluded that the Respondent un-lawfully withdrew recognition of the Union, find-ing msufficient support for the Respondent's de-fense that it entertained a reasonable doubt of theUnion's continuing majonty status as representativeof the bargaining unit employees In consequenceof this 8(a)(5) violation, the judge concluded thatthe Respondent also violated Section 8(a)(5) by im-plementing several unilateral changes in the em-ployees' terms and conditions of employment fol-lowing its withdrawal of recognition As explainedbelow, we disagree with the judge's analysis of theRespondent's defense, and we conclude that thewithdrawal of recognition was valid and that thesubsequent changes in employment conditions werenot unlawful Thus, we will dismiss the complaintThe significant facts are as follows In latesummer 1988,1 the Respondent, a successor em-ployer, and the Union had been engaged in collec-tive bargaining for a new agreement for about ayear, there had been 15 negotiating sessions up tothis time The predecessor employer's contractwith the Union, whose obligations the Respondenthad assumed when it purchased the predecessor'sfacility in 1987, had expired by this time By letterdated August 29, a time between scheduled bar-gaining sessions, the Respondent informed theUnion that it was withdrawing recognition basedon objective evidence it had received showmg thatthe Union no longer represented a majority of unitemployees The Respondent invited the Union to1 All dates are in 1988 unless otherwise notedreview its evidence, and soon thereafter theUnion's representative was shown five letterswhich had been delivered to the Respondent, eachdated August 22, each signed by one member ofthe 10-employee bargaining unit, and each statingthe followingI believe my interests might best be servedthrough individual, direct negotiation withAMBAC International, not through a thirdparty, presently Local 112, IFPTEBy letter dated September 7, and subsequentlyby letter dated September 14, the Union notifiedthe Respondent that it possessed objective evidencethat a majonty of the unit employees had affirmedtheir support of the Union, and that the Respond-ent was free to verify its evidence Included in theSeptember 14 letter were copies of individual state-ments signed by 7 of the 10 umt employees, eachdated either September 6 or 7, and each declaringcontinued support for the Union as collective-bar-gaining representative 2 In essence, the Respond-ent's reply to both of the Union's letters was torecommend that the Union file a representation pe-tition with the Board On September 8, the Re-spondent terminated the deduction of union duesfrom the unit employees' paychecks, a practice ithad continued after the expiration of the collective-bargaining agreement, which had union-secuntyand checkoff provisions Beginning in November,the Respondent made several unilateral changes inthe unit employees' terms and conditions of em-ploymentUnit employee George Gifford testified at thehearing that pnor to the events above, -apparentlyin June, he had a discussion with Gary Mistalski,the Respondent's operations manager, about thepoor progress of negotiations Thereafter, heshowed Mistalski a draft of what apparently was astatement of resignation from union membership 3Mistalslu expressed the opinion that it was not "suf-ficient," and he drafted a version and showed it toGifford Gifford rejected MistsIsla's draft of theresignation statement At a subsequent time, afterconsultation with other bargaining unit members,Gifford drafted the language of the August 22 let-ters, and he delivered at least a few of the fivesigned letters to Mistalslu There is no evidencethat Mistalski participated in the drafting of thelanguage of these letters, or that he consulted withGifford or other employees concerning them2 Two unit employees signing these statements also signed the August22 letters delivered to the Respondent3 Gifford testified that "I did present Mr MistaIsla with something tothe extent that I preferred to not be in the Union" No documents wereplaced in evidence concerning this matter299 NLRB No 66 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe judge found that the message contained inthe August 22 letters was ambiguous, rather than aclear statement of the five employees' desire to re-pudiate the Union as their collective-bargainingrepresentative In his view, the message, at most,could be interpreted either as a statement of dissat-isfaction with the Union's effectiveness in negotia-tions for a new contract, or as a merely hypotheti-cal suggestion concerning the possible results avail-able through individual bargaining with the Re-spondent Combimng the absence of a clear repudi-ation of the Union with the Respondent's refusal toconsider the Union's unambiguous evidence of itscontinued majority support, i e, the September 6and 7 statements of the seven unit employees, thejudge concluded that the Respondent's withdrawalof recognition on August 29 was made in bad faithand violated Section 8(a)(5) He further concludedthat the Respondent's subsequent changes in termsand conditions of employment, including the dis-continuance of checkoff, also violated Section8(a)(5) because the Respondent did not bargainwith the Union concerning themWe do not agree with the judge's evaluation ofthe August 22 letters or with his overall analysis ofthe Respondent's defense that it had a reasonabledoubt of the Union's majority support on August29The essential principles are well established re-garding the presumption of a union's majority sup-port as collective-bargaining representative and thecircumstances in which an employer lawfully maywithdraw recognition See, e g, Hajoca Corp, 291NLRB 104 (1988), enfd 872 F 2d 1169 (3d Cir1989), Station KKHI, 284 NLRB 1339 (1987), enfd891 F 2d 230 (9th Cir 1989) Thus, in the absenceof unusual circumstances, there is an irrebuttablepresumption that a union has majority status duringthe year followmg its certification by the BoardThere is a similarly irrebuttable presumption of theUnion's majority support during the term of a col-lective-bargaining agreement At the expiration ofthe certification year, or at the expiration of thecontract, whichever the case may be, the presump-tion continues, but it is rebuttable An employerwho wishes to withdraw recognition at the expira-tion of the certification year or of the contract maydo so m either of two ways (1) by showing that onthe date the employer refused to bargain the uniondid not in fact enjoy majority status, or (2) by pre-senting evidence of a sufficient objective basis tosupport a reasonable doubt of the Union's majoritysupport among the employees at the time the em-ployer withdrew recognition Hajoca Corp, supraat 105 and cases cited there These principles arefully applicable to a successor employer, such asthe Respondent in this case See, e g, Harley-Da-vidson Co, 273 NLRB 1531 (1985)We address as a threshold matter the judge's er-roneous reliance on evidence of union supportpostdating the withdrawal of recognition in reach-ing his conclusion that the Respondent violated theAct The critical date for the evaluation of a rea-sonable-doubt defense, the Respondent's position inthis case, is the date that the employer withdrawsrecognitionfacts regarding union support ascertainedafter the refusal to bargain are not controlling,or even guiding, in determining whether theEmployer had a reasonable basis for doubt atthe time it refused to bargain Rather, what iscontrollmg is whether the Respondent had areasonable basis for doubt at the time it re-fused to bargainOrion Corp, 210 NLRB 633, 634 (1974), enfd 515F 2d 81 (7th Cir 1975) Further, if the employersuccessfully proves that it had a reasonable doubtof the union's majority on the day it withdrew rec-ognition, this showing constitutes a complete de-fense In such circumstances, proof that the unionin fact represented a majority of the employees onthe date in question (or, a fortiori, thereafter) is ir-relevant See, e g, Arkay Packaging Corp, 227NLRB 397, 398 (1976), affd sub nom GraphicCommunications Local 51 v NLRB, 575 F 2d 1045(2d Or 1978) Accordmgly, we place no signifi-cance on the employee statements showing majori-ty support of the Union, dated September 6 and 7,which the Union offered to the Respondent onSeptember 7 and 14, and which the Respondent de-clined to consider 4We turn now to the question of the sufficiencyof the August 22 employee letters m support of theRespondent's defense Employee statements offeredto establish a reasonable doubt of the Union's ma-jority status "must demonstrate a clear intention bythe employees not to be represented by theUnion" Royal Midtown Chrysler Plymouth, 296NLRB 1039 (1989) See also, e g, Parkview Furni-ture Mfg Co, 284 NLRB 947, 969 (1987), Greg-ory's, Inc. 242 NLRB 644, 648 (1979) Contrary to4 Terrell Machine Co v NLRB, 427 F 2d 1088 (4th Cir 1970), certdenied 398 U S 929 (1970), relied on by the judge, is not to the contraryIn Terrell, the employer was found to have had an insufficient objectivebasis to support a reasonable doubt on the date It refused to bargain Itssubsequent refusal to consider proffered evidence of majority supportafter stating It would entertain a proffer of such evidence, was found tobe an additional sign of bad faith Thus, Terrell is factually distinct fromthe Instant case, and does not stand for the general proposition that anemployer is required to review evidence of the union's majority supportsubsequent to the date It withdraws recognition on the basis of a reasona-ble doubt of majority status AMBAC INTERNATIONAL507the judge, we find nothing ambiguous in the formalstatement of these employees to their employerthat each believes his "interests might best beserved through individual, direct negotiation withAMBAC International, not through a third party,presently Local 112, IFPTE " Although there is animplicit suggestion of frustration with the Union'seffectiveness in the negotiations up to that time, asthe judge pointed out, the statement conveys morethan this On its face, and taking into account that5 of 10 unit employees signed letters with the iden-tical message, this statement is a clear invitation tothe Respondent from one-half of the bargainingunit to engage in direct negotiations with the em-ployees, thus repudiating the Union's role as theexclusive bargaining representative 5 Consequently,the only reasonable, objective interpretation of thismessage in the circumstances presented to us is that50 percent of the unit employees indicated thatthey did not want the Umon to represent them Onthe strength of this message, untainted by any em-ployer misconduct,6 the Respondent's doubt thatthe Union retained the support of a majority of em-ployees was reasonable 7 Accordingly, we find thatthe Respondent's withdrawal of recognition onAugust 29 did not violate Section 8(a)(5) Pursuantto this finding, the Respondent's subsequent unilat-eral changes in various of the employees' condi-tions of employment did not violate the Act be-cause the Respondent no longer had an obligationto bargain over these matters with the Union 85 Although we acknowledge the tentative and hypothetical characterof the language used, we do not agree with the judge that this tonemakes the message sufficiently ambiguous that the Respondent could notreasonably assume that these employees did not want representation bythe Union It is highly unlikely that the employees would memoralizemere idle conjectures about the advantages of direct bargaining in identi-cal letters delivered to their employer6 As noted above, there is no evidence that Operations Manager Mis-talslu solicited the August 22 letters or contributed in any way to thedraftmg of their content His assistance to employee Gifford in draftingan individual letter of resignation from union membership is a matterquite distinct from, and on this record unrelated to, the August 22 lettersrepudiating the Union as collective-bargaining representative We alsonote that there is no dispute in this case concerning the authenticity ofthe August 22 letters7 Compare, e g, Bel-Mar Foods, 286 NLRB 786, 795-796 (1987) (em-ployee petition requesting an election because "we believe a majonty ofemployees in our unit no longer want to be represented by theunion" conveyed the clear impression that the signers no longer wantedto be represented by the union, and contributed substantially to the law-fulness of the employer's withdrawal of recognition), Industrial WasteService, 268 NLRB 1180, 1186 (1984) (employee petition stating that"[w]e don't want the Union What we want is what belongs to us Ourraises long waited" found sufficient to establish the employer's reasonabledoubt)8 Concerning the Respondent's September 8 termination of dues-check-off, we note that this was neither alleged nor litigated as an 8(a)(5) viola-tion Further, It is generally not an unfair labor practice for an employerto discontinue dues-checkoff after the collective-bargaining agreement ex-pires See, e g, Tampa Sheet Metal Co, 288 NLRB 322 fn 15 (1988),Bethlehem Steel Co, 136 NLRB 15CO, 1501-1502 (1962), affd in relevantpart sub nom Shipbuilders v NLRB, 320 F 2d 615 (3d Cu- 1963) Thus,quite apart from the lawfulness of the Respondent's withdrawal of recog-ORDERThe complaint is dismissedninon, its discontinuance of dues-checkoff after the contract had expireddid not violate the ActKathleen McCarthy, Esq , for the General CounselWilliam R McKibbon, Esq , of Greenville, South Caroli-na, for the RespondentDECISIONDAVID L EVANS, Administrative Law Judge Thismatter under the National Labor Relations Act (the Act)was tried before me on June 28, 1989, in Northampton,Massachusetts The charges against AMBAC Internation-al Limited (Respondent) were filed by Local 112, Inter-national Federation of Professional and Technical Engi-neers, AFL-CIO, CLC (the Union) Upon the basis ofthe charges, the General Counsel issued a complaint' al-leging that Respondent, in violation of Section 8(a)(5)and (1) of the Act, withdrew recognition from the Unionand thereafter committed several unilateral actions Re-spondent filed answers to the complaint which admit ju-risdiction but deny the commission of any unfair laborpracticesOn the entire record, and my observation of the de-meanor of the witnesses, and after considering the briefsfiled by the parties, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is a corporation which has a facility atWest Springfield, Massachusetts, where it is engaged inthe manufacture of fuel injection components Duringthe calendar year 1988,2 Respondent, in the course andconduct of its business operations, sold and shipped fromits West Springfield facility products, goods, and materi-als valued in excess of $50,000 directly to purchasers lo-cated at points outside Massachusetts, and during thatperiod Respondent also purchased and received at its fa-cility products, goods, and materials valued in excess of$50,000 directly from suppliers located at points outsideMassachusettsRespondent admits, and I find and conclude, that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act Re-spondent further admits, and I further find and conclude,that the Union is a labor organization within the meamngof Section 2(2) of the ActThe charge in Case 1-CA-25801 was filed on September 22, 1988,and the complaint and notice of hearing Issued on November 4, 1988The charge in Case 1-CA-25943 was filed on November 15, 1988, andthe order consolidating cases, amended consolidated complaint and noticeof heanng issued on December 14, 1988 The charge in Case 1-CA-26168 was filed on February 27, 1989, and the further order consolidatingcases, second amended consolidated complaint and notice of heanng (thecomplaint) issued on April 11, 19892 All dates are in 1988 unless otherwise indicated 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII ALLEGED UNFAIR LABOR PRACTICESA FactsThe relevant facts are not in dispute Respondent pur-chased the facility involved in 1987 At that time, and atall times material herein, there were 10 technical depart-ment employees employed, all of whom were represent-ed by the Union under a collective-bargaining agree-ment 3 Respondent assumed the predecessor's contractand bargained with the Union after that contract expiredin the summer of 1987 4 There were 15 bargaining ses-sions, a 16th session was scheduled for September 28when the events of this case aroseBy letter dated August 29, Eric S Bnsbon and GaryM Mistalslu, Respondent's vice president of engineeringand its operations manager, respectively, notified John FDommgos, employee and vice president of the UnionthatWe have been presented with objective evidencethat Local 112 no longer represents a majority ofthe employees of AMBAC at 3601 Main Street,Spnngfield, MA 01107 5 Because of this fact, wehereby withdraw recognition of the Union, Local112 IF P TE If you wish to verify the objectiveevidence used to support our legal position, we willbe glad to oblige youUpon receipt of the August 29 letter, Dommgos went toBnsbon's office Bnsbon presented Dommgos with fivestatements, each one of which was signed by a memberof the (10-member) bargaining unit Each letter is datedAugust 22, each has no address or salutation, each statesI believe my interests might best be served throughindividual, direct negotiation with AMBAC Inter-national, not through a third party, presently Local112, IFPTEThe five employees who, it is undisputed, signed thestatements were George G Gifford, Donald S Johnson,John S Bnttam, Jean-Paul Aubm, and E H Suger-meyer Dommgos, who was called by the General Coun-sel, testified that he protested that the five employeeshad signed the statements on the basis of nusrepresenta-tions by some unnamed person or entity Bnsbon repliedthat Respondent believed the letters and that, because ofthem, Respondent would no longer recognize the UnionBy letter dated September 7, Dommgos notified Bns-bonI have been presented with objective evidencethat a majority (greater than 50%) of the employeesof Ambac have affirmed their desire to continue tobe represented by Local 112 of the InternationalFederation of Professional and Technical EngineersIf you wish to verify the objective evidence, I willbe glad to oblige you3 The (admitted) complete unit description is stated below4 The exact date of the expiration of that contract is not in evidence5 This was the wrong address, but no one made an issue of itThe next negotiation meeting has been scheduledfor September 28, 1988 at the Holiday Inn inSpringfield We look forward to meeting Ambacrepresentatives at that timeBy letter (also) dated September 7, Bnsbon responded toDommgosWe are in receipt of your letter dated 9/7/88 Werecommend that if you persist in your claim to rep-resent the employees of AMBAC at 103 MyronStreet, West Springfield, MA, that you file a peti-tion for election with the National Labor RelationsBoardOn September 8, Respondent discontinued deductingunion dues from the unit employees' paychecks as it hadcontinued to do even after the last contract, with itsunion-shop6 and checkoff clauses, had expired in 1987By certified letter dated September 14, Dommgos re-sponded to BnsbonYour decision to stop dues deductions effectiveSeptember 8, 1988 was unjustified because the infor-mation that you provided me does not represent amajority of our membership As I stated in myletter of September 7, 1988, the Union has evidenceof an overwhelming majority of our membershipexpressing their desire to have the Umon continueto represent them It is most unfortunate that youtook action before investigating the facts on [sic]this matterI tried to give this evidence to Mr Gary Mis-talslu and he would not take it from me 7 I also be-lieve that action is equally unfortunate on such animportant issue regarding labor relationsI have enclosed the Union's evidence of theseven (7) members who have signed statements insupport of Local 112 to continue to represent themin negotiations for wages, hours of work, and otherconditions of employment As a result of this evi-dence, your acknowledgement to continue Local112 recognition and to reinstate the dues deductionsof our members is requestedThe next negotiation meeting has been scheduledfor September 28, 1988, at the Holiday Inn inSpringfield We look forward to meeting withAmbac representatives at that timeEnclosed with Dommgos' September 14 letter werestatements signed by Dommgos, Aubm, Sugermeyer,Plasse, Czamik, Ladd, and Danos Each is dated Septem-ber 6 or 7, and each statesI, the undersigned employee of Ambac Internation-al, want Local 112 of the International Federationof Professional and Technical Engineers to continueto represent me in the negotiations for wages, hoursof work, and other conditions of employment5 The transcript, p 28, L 9, is corrected to change "white workstated" to "right to work state"Dommgos testified that he made this attempt at some point after Re-spondent discontinued deducting union dues on September 8 AMBAC INTERNATIONAL509By letter dated September 16, Bnsbon responded to Do-mmgosWe are in receipt of your letter dated 9/14/88Again, I would suggest that if you persist in yourclaim to represent the employees of AMBAC at 103Myron Street, West Springfield, MA, that you file apetition for election with the National Labor Rela-tions BoardRespondent admits that, in addition to checkoff, afterreceipt of the August 22 statements it unilaterally elimi-nated Veterans Day and Presidents' Day as paid holi-days, and it admits that it made unilateral changes in em-ployee benefits regarding retirement, insurance plans,paid absence policy, personal holidays, overtime pay, andpayroll periodEmployee George Gifford was called as a witness bythe General Counsel Gifford testified that in mid-Junehe had a conversation with Mistalski about the progressof negotiations According to Gifford, he told Mistalskithat he (Gifford) was disappointed because it appearedthat no one was willing "to work to find solutions towhat appeared to be deadlocks in negotiations" Mistalskireplied that it would be inappropriate for him (Mistals1u)to comment At some point thereafter, further accordingto Gifford, "I did present Mistalslu with something tothe extent that I preferred not to be in the Union" Whenshown what Gifford had drafted, Mistalski responded,"Well, that isn't sufficient "8Gifford further testified that at a still later point Mis-talski "came back with something that he thought mightbe sufficient "9 When shown what Mistalslu had drafted,Gifford replied that "it was maybe too argumentative orfault finding, too accusatory, maybe" Gifford was notasked what he meant by this specific remark, however,Gifford was asked if, during his conversations with Mis-talski, he had indicated what he intended to accomplishby the drafts 10 According to Gifford, he told Mistalslu,"I thought things could be worked out or that therewere solutions to problems if people were willing to tryto find them" At this point Gifford was asked and testi-fiedQ Did you ever tell Mr Mistalski that youwanted to decertify Local 112?A No I discussed missions moreThereafter, upon consultations with some other membersof the bargaining unit, and apparently without furtherconsultations or conversations with Mistalslu, Gifforddrafted the language of the August 22 statements Ondirect examination Gifford testified that he either handedhis signed statement to Mistalslu or he left it on Mistal-ski's desk On cross-examination, Gifford testified that hesubmitted more than just his signed copy to Mistalski, hetestified that "just which ones [I turned in to Mistalslu] IGifford was not asked if Mistalskt mdtcated to him what Mistalslumeant by "sufficient"9 Again, Gifford was not asked if Mistalski indicated to him what Mi-stalski meant by "sufficient"10 None of the drafts between Gifford and Mistalski were offered Intoevidence, Gifford testified at least one of the drafts may have appearedonly on a computer screendon't remember, but I am pretty sure I did not turn themall in"Mistalski did not testifyThere is no evidence of record of what, if anything,Gifford said to Mistalslu when he submitted his August22 statement and the unknown number of other employ-ee statements, nor is there any evidence of how manage-ment received those copies which were not submitted toMistalslu by Gifford, nor is there any evidence of what,if anything, was said when those statements were pre-sented to managementBnsbon was called to testify by Respondent He testi-fied that Mistalski presented him with all five of theAugust 22 statements 11 Bnsbon and Mistalski comparedthe signatures to the payroll and Bnsbon called hislawyer for adviceB ConclusionsRespondent acknowledges that upon expiration of acollective-bargaining agreement, there continues a pre-sumption of union majority status, however, Respondentcites several cases which hold that the presumption canbe rebutted by petitions that indicate that a union nolonger possesses such status In one case cited by Re-spondent, KDS-AM Radio, 262 NLRB 687 (1982), the ad-muustrative law judge, at 691, concisely states the find-ings necessary before such employee petitions may serveas a predicate for a lawful refusal to bargainGiven the absence of any evidence tending to showRespondent's proclivity to violate the Act, I am un-persuaded, without more, that Respondent's relianceon a petition signed by a majority of the employeesstating unambiguously that they no longer wanted[the union] to represent them was grounded on badfaith or seized upon as a basis to avoid its bargain-ing obligations under the ActHere, of course, while there is no demonstrated proclivi-ty to violate the Act, there also is no such unambiguousexpression by employees, and Respondent virtuallypounced upon the employee statements to unilaterallyreduce some benefits and make changes in others Fur-thermore, it did this notwithstanding the fact that it hadin its possession unambiguous expressions from the ma-jonty of unit employees that they wished to continue tobe represented by the UnionAs most plainly stated in Sahara-Tahoe Corp v NLRB,648 F 2d 553, 554 (9th Cir 1980)But, as we stated before, "[I]n refusing to bargainbecause of an alleged decline in union adherents,the employer is acting as vicarious champion of itsemployees, a role no one has asked it to assume"NLRB v Tahoe Nugget, 584 F 2d [293] at 301 Thus,before refusing to bargain with a union, an employ-er should have before it evidence which unequivo-cally indicates that the union no longer has the ma-jority support of the employees11 As noted, there is no evidence of how Mistalski received those state-ments which were not presented by Gifford 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt most, the employees' August 22 statements expresssome degree of dissatisfaction with the effectiveness ofthe Union during the on-going bargaining Literally, theyposit only the hypothetical that more desirable resultscould be obtained by individual bargaining 12 Neither al-ternative is the unambiguous expression of a desire not tobe represented by the incumbent collective-bargammgagent, as was required by KSD-AM Radio and all othercases cited by Respondent, and all other cases decidedby the Board and the courts on the issue 13Nor was Respondent free to disregard the Union'sproffer of evidence of majority status contained in theSeptember 14 letter from Dommgos As stated in TerrellMachine Co v NLRB, 427 F 2d 1088, 1090-1091 (4thCir 1970), cert denied 398 U S 929 (1970), in circum-stances indistinguishable from theseCoupled with the lack of a reasonable basis to giverise to doubt [of continued majority status] was af-firmative evidence of lack of good faith on the partof Terrell Although Terrell publicly stated that itwas refusing to bargain only until the union's major-ity status was proved [in a Board election], it re-fused to consider the union's proffer to exhibit itsrecord of members and authorizations as evidenceof its legitimacyIn summary, an employer may not unilaterally destroyan established collective-bargaining relationship on thebasis of ambiguous expressions of employee dissatisfac-tion with the collective-bargaining agent and then refusethereafter to consider unambiguous evidence of contin-ued majority support 14It therefore follows that by Respondent's withdrawalof recognition of the Union, and by its unilateral actionsthereafter, Respondent violated Section 8(a)(5) and (1) ofthe Act, as I find and concludeTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeactions designed to effectuate the policies of the ActHaving found that Respondent unlawfully withdrewrecognition from the Union on or about August 29, 1988,I shall recommend that it be ordered to recognize theUnion as the exclusive bargaining representative of itsemployees in the appropriate unit and that Respondent,upon request, bargain collectively with the Union withrespect to the rates of pay, wages, hours of employment,iS Nor is there any evidence that the statements were presented as any-thing elseis As well as there being no evidence of what, if anything, was saidwhen the employees' statements were presented to management, Giffordcategoncally denied telling Mistalski (the only management official di-rectly Involved) that he wished to have the Union decertified14 Respondent cites Linden Lumber EMUS= v NLRB, 419 U S 301(1974), for the proposition that an employer faced with an initial bargain-ing demand may insist on a Board election, as long as its own unfairlabor practices do not prevent the holding of such election While this isan accurate statement of the law regarding initial bargaining requests, thecase sub Judice is one of an established bargaining relationship, not oneyet to be establishedand other conditions of employment of its unit employ-ees and, if an understanding is reached, embody such un-derstanding in a signed agreementHaving found that Respondent unlawfully discontin-ued or changed certain unit employee benefits, I shallrecommend that Respondent be ordered to reinstate anyterms of employment that existed at the time that it un-lawfully withdrew recognition, if requested to do so bythe Union, and that it be ordered to make the employeeswhole by paying all benefits that would have been paidabsent Respondent's unlawful changing or discontinuingsaid benefitsHaving found that Respondent unlawfully failed tocheck off union dues and remit those payments to theUnion, I will recommend that Respondent be ordered tomake whole the Union for any loss of dues suffered as aresult of its failure to comply with the dues provisions ofthe collective-bargaining agreement after its expirationInterest is to be paid upon any amounts found to beowing by Respondent pursuant to this section in themanner prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987)Finally, I shall recommend that Respondent be re-quired to post an appropriate notice to its unit employ-eesCONCLUSIONS OF LAW1 AMBAC International Limited is an employer en-gaged in commerce or in an industry affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 Local 112, International Federation of Professionaland Technical Engineers, AFL-CIO, CLC is a labor or-ganization within the meaning of Section 2(5) of the Act3 The following employees of AMBAC InternationalLimited constitute an appropriate unit for bargainingAll technical engineering, architectural, experimen-tal, chemical, research employees, time study ana-lysts and other technical employees at Respondent'sWest Springfield, Massachusetts, location, but ex-cluding executives, production and maintenance em-ployees, clerical employees, blueprint and office em-ployees, and guards and supervisors as defined inthe Act4 At all times material herein and continuing to date,the Union has been the exclusive representative of allemployees within the appropriate unit for purposes ofcollective bargaining within the meaning of Section 9(a)of the Act5 By the following acts and conduct, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act(a)Withdrawing recognition from, and thereafter re-fusing to recognize and bargain in good faith with, theUnion as the exclusive collective-bargaining representa-tive of the employees in the above appropriate unit(b)Unilaterally eliminating or making changes in theterms and conditions of employment of the employees inthe above appropnate unit including checkoff, holidays,group insurance carrier and benefits, rates, and condi- AMBAC INTERNATIONAL511tions of the group insurance plan, paid absence policy,employee personal holiday, overtime payments, payrollperiods, and pension plan6 The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act[Recommended Order omitted from publication ]